Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-9, 11-19 and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Specifically, the independent claims 1, 11 and 21 include the amendments to the user interface recitation:
	a) a user interface including multiple video files;  Applicant specification briefly mentions “files” in the Background (PGPUB [0002] “the video files can include audio”.  However it is not clear how the “video files” in this paragraph relates to “video clips” used throughout the specification, for example, it could be understood that the video file is subdivided into multiple video clips, or that the term “video file”  is used interchangeably with the term “video clip”.  Applicant specifies, e.g. Fig 3, that the interface presents multiple video clips on a timeline, PGPUB[0064] el 310; it is not clear if the video clips are individual video files as recited in the amended claim, or if they are video segments contained in a video file.
	b) a user interface including portions of a video file, that are displayed on a single horizontal timeline laterally adjacent to each other.  There is no term similar to “laterally adjacent” appearing in Applicant specification.  The term “laterally adjacent” is understood as “parallel” or “long sides facing each other”, as in the Shuttertock example attached, pg 2 par 1 of the attachment.  Fig 2 does include two laterally adjacent clips, however they are not on a single horizontal timeline.  Fig 3 does include a single horizontal timeline containing multiple clips, however they are not laterally adjacent.
	Claims 2-9, 12-19 and 22 are dependent on claims 1, 11 and 21 respectively, and do not remedy the issue discussed above.






Notes
	The search has been conducted, however no decision on allowability of the claims is being made at this time.




Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK ROZ/
Primary Examiner, Art Unit 2669